Citation Nr: 1630021	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee medial collateral ligament strain with medial meniscal degenerative changes.

2. Entitlement to a rating in excess of 10 percent for residuals of right knee medial collateral ligament strain with degenerative changes of the medial meniscus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from July 1984 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's claim for an increased rating for service connected bilateral knee disabilities.  The Veteran disagreed with that decision and perfected this appeal.


FINDINGS OF FACT

1. The Veteran's service-connected left knee medial collateral ligament strain with medial meniscal degenerative changes has been manifested by complaints of pain on motion, joint effusion, instability, locking and snapping.  

2. The Veteran's service-connected residuals of right knee medial collateral ligament strain with degenerative changes of the medial meniscus is manifested by complaints of pain on motion, joint effusion, instability, locking and snapping.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for left knee medial collateral ligament strain with medial meniscal degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 and 5258 (2015).

2. The criteria for an evaluation in excess of 10 percent for residuals of right knee medial collateral ligament strain with degenerative changes of the medial meniscus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 and 5258 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's lay statements of argument.  During the appeal period, VA provided the Veteran with appropriate examinations in November 2004 and June 2014.  As the assessments included a review of the pertinent medical and civilian history, clinical findings, and diagnoses, and the findings were supported by medical rationale, the Board finds that both the VA examinations of record are adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In April 2014, the Board found that the record was incomplete and upon remand, instructed the RO to obtain any outstanding VA and private medical records pertaining to the Veteran's claim on appeal.  Upon remand, the RO updated the claims file with the Veteran's recent treatment records.  The Board finds, as a preliminary matter, the RO has substantially complied with the Board's April 2014 remand instructions.  See 38 U.S.C.A. § 5103A(d); See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders).  The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.

Applicable Law and Analysis 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  However, if the disability rating exceeds the maximum evaluation for limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran avers that she is entitled to a higher evaluation for her service-connected bilateral knee disabilities.  By way of a March 2005 rating decision, she was assigned a 10 percent disability evaluation for both knee disabilities effective July 17, 2003, under Diagnostic Code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5299 is a general reference to disabilities of the knee.  Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  The 10 percent rating was premised on painful motion of the knees.

Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

In considering whether a higher rating is warranted for the service-connected knee disabilities, the Board has to consider not only a higher rating under Diagnostic Code 5260 but also under other potentially applicable Diagnostic Codes as well so long as it does not constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Under Diagnostic Code 5257 for impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Evidence of cartilage that is semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, calls for a 20 percent evaluation under DC 5258.  Symptomatic removal of semilunar cartilage, however, warrants a 10 percent rating under DC 5259.

After review of the record and for the reasons discussed below, the Board finds that the Veteran's knee disabilities are more appropriately rated under Diagnostic Codes 5257 and 5258; a higher rating is warranted for slight instability and dislocated semilunar cartilage, effective the date of her claim, July 17, 2003.  

It is clear that the Veteran has used knee braces throughout the entire appeal period for support of her knees.  She has reported chronic knee pain, popping, snapping and instability of the knees, in addition to instability of her knees and disturbed sleep due to her knee pain.  Treating physicians have noted that although the Veteran had degenerative changes in the knees, the active range of motion was within functional limits bilaterally.  See VA Treatment Records dated December 13, 2004, January 11, 2005, and February 23, 2005.  

The Veteran received an MRI in 2008.  Results for the right knee demonstrated mild joint effusion, remote medial collateral ligament strain, and lateral gastrocnemius ganglion.  Present in the left knee were small joint effusion, medial meniscal degenerative changes, mild ostrophyte, and a ganglion cyst.  See MRI dated June 12, 2008.

The Veteran was afforded a VA examination in 2004.  At that time, the Veteran was diagnosed with bilateral remote medial collateral ligament strain, with medial meniscal degenerative changes.  The Veteran reported constant bilateral knee pain, rated 7 out of 10.  She indicated that such pain was aggravated with prolonged standing, walking bending, or stairs.  She also reported instability and swelling.  The examiner noted that the Veteran walked with a slow, limping gait.  Upon examination, while the Veteran had full range of motion in both knees, crepitants patella was noted in the left knee and tenderness was noted in the right knee.  A subsequent MRI was conducted, in which both knees showed joint effusion.  See VA Examination dated November 2, 2004; MRI dated November 14, 2004.

The Veteran was afforded a more recent VA examination in 2014.  The range of motion for both knees measured at 100 degrees for flexion, with no objective evidence of painful motion, and no limitation of extension.  In addition, the Veteran was able to perform repetitive testing with three repetitions with no additional limitation in range of motion.  As for functional loss, the Veteran reported less movement than normal and pain on movement; flare-ups were described as increased bilateral knee pain with prolonged sitting, standing, walking and stair climbing.  While the examiner was unable to express additional limitation of motion due to pain, the examiner did note that according to the Veteran, additional limitation of motion was 90 degrees bilaterally.  The Veteran also reported frequent episodes of joint locking; however all instability testing yielded normal results bilaterally.  Arthritis of the knees was noted; however, there was no evidence of any tibial or fibular impairment.  

Once again, the Board notes that the Veteran's bilateral knee disability is currently rated 10 percent disabling under Diagnostic Code 5260 for each knee due to evidence of painful motion.  See 38 C.F.R. § 4.59.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments.  See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Board finds that based on the Veteran's symptomatology, a 20 percent rating for each knee under Diagnostic Code 5258 is more appropriate for the period in question.  In addition to painful motion, the Veteran's bilateral knee disability has been manifest by frequent episodes of locking; in addition, medical records demonstrate that effusion has been present in both knees.  As such, the Board finds that a change in Diagnostic Codes is appropriate in this instance.  Thus, the Veteran's left and right knee disabilities were both 20 percent disabling under Diagnostic Code 5258, effective July 17, 2003.

As the Veteran's knee disability rating is now service connected under Diagnostic Code 5258, the Veteran cannot be assigned a separate rating under 5260, as Diagnostic Codes 5258 and 5260 are premised, in part, on pain.  Also, Diagnostic Code 5258 contemplates locking, which is a form of limited motion.  In other words, the disability manifest by loss of motion may not be compensated twice by receipt of separate ratings under both codes.  To do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided).  The Veteran's complaints of pain and weakness in his knees are already contemplated in his current rating under Diagnostic Code 5258.  Thus, a separate evaluation under Diagnostic Code 5260 is not warranted for either knee.

The Board further finds that an additional 10 percent evaluation under Diagnostic Code 5257 is warranted for each knee.  In so finding, the Board has considered the Veteran's lay statements.  The Veteran has consistently reported instability and "giving way" of both knees.  She indicated that after kneeling down, she needs help getting up.  The Veteran is certainly competent to report her symptoms, and there is nothing in the record to question her credibility.  In light of the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's left and right knee disabilities most nearly approximates a 10 percent disability rating under Diagnostic Code 5257, indicative of slight instability.  A rating in excess of 10 percent is not warranted under this code as the record does not show moderate or severe subluxation or lateral instability of either knee.  

The Board has considered whether a rating under another diagnostic code would be warranted, but has found none, as there is no evidence of ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5259) limitation of leg extension (Diagnostic Code 5261) or impairment of the tibia or fibula (Diagnostic Code 5262).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not inadequate.  Additionally, the Veteran's symptoms are contemplated by the diagnostic criteria assigned to both right and left knee disabilities, which consider symptomatic meniscus problems, instability, locking, and additional functional loss due to pain.  The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under the applicable diagnostic codes.  In any event, the Veteran did not claim, and the evidence does not reflect, that the right and left knee disabilities have caused marked interference with employment, frequent hospitalization, or that the symptoms of these disabilities have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for a right or left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record warrants a ratings no higher than 20 percent under Diagnostic Code 5258 and 10 percent under Diagnostic Code 5257 for each knee disability.  The preponderance of the evidence is against assignment of higher ratings other than what is specified herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation under Diagnostic Code 5258 of 20 percent for left knee medial collateral ligament strain with medial meniscal degenerative changes is granted, subject to the laws controlling the award of VA benefits.

An evaluation under Diagnostic Code 5257 of 10 percent for left knee medial collateral ligament strain with medial meniscal degenerative changes is granted, subject to the laws controlling the award of VA benefits.

An evaluation under Diagnostic Code 5258 of 20 percent for residuals of right knee medial collateral ligament strain with degenerative changes of the medial meniscus is granted, subject to the laws controlling the ward of VA benefits.

An evaluation under Diagnostic Code 5257 of 10 percent for residuals of right knee medial collateral ligament strain with degenerative changes of the medial meniscus is granted, subject to the laws controlling the award of VA benefits.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


